DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 and 17 recite “a guiding structure.” This limitation has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive, because it is unclear if the nonce term “structure” is provided with a function. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-12, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0306115 A1 [Kuritsyn] in view of US 7,812,329 B2 [Bykanov].

Regarding Claim 1:
Kuritsyn teaches a radiation source (claim 20) comprising: 
a chamber (Fig. 8 (110)) comprising an inner wall ((110)) and a material target region ((102)); 
a radiation collector arranged in the chamber ((106)), the radiation collector configured to collect radiation emitted at the material target region and to direct the collected radiation as a beam of the collected radiation to an intermediate focus region (para 28); 
a debris mitigation system comprising: 
a second gas supply system comprising one or more openings arranged to direct a second gas flow in a direction substantially perpendicular or tilted under an angle to a direction substantially opposite to a propagation direction of the radiation beam (Fig. 8 (118) provides a gas flow that is at an angle with respect to the propagation direction of radiation, and thus also tilted under an angle to a direction substantially opposite to a propagation direction of the radiation beam).
However, Kuritsyn fails to teach 
a first gas supply system configured to direct a first gas flow from the intermediate focus region towards the material target region or a plasma formation region, the first gas supply system comprising one or more openings arranged to direct the first gas flow in a direction substantially opposite to a propagation direction of the radiation beam;
that the first and second gas flows interact, and
an exhaust configured to remove gas supplied by the debris mitigation system from the chamber. 
Bykanov teaches an EUV radiation source (abstract) including a debris mitigation system, said debris mitigation system comprising  
a first gas supply system configured to direct a first gas flow from the intermediate focus region towards the material target region or a plasma formation region (Fig. 2 (232)), the first gas supply system comprising one or more openings arranged to direct the first gas flow in a direction substantially opposite to a propagation direction of the radiation beam (As shown in Fig. 2, 17:27-41), 
a second gas supply system to direct a second gas flow (Fig. 2 (222)) such that the first and second gas flows interact (the two gas flows are shown to interact in that the second flow moves downstream to be removed by pumps 216a and b, and the first flow moves upstream to be removed by the same pumps. That is, the two flows at least interact while being pumped.), and
an exhaust configured to remove gas supplied by the debris mitigation system from the chamber (Fig. 2 (216a, b)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the above noted debris mitigation components of Bykanov to Kuritsyn. One would have been motivated to do so since this would allow the system to provide preselected flows, temperatures, and gas conditions at the intermediate focus (Bykanov 17:23-27).

Regarding Claim 6:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein a guiding structure is arranged in the chamber such that the first gas flow is directed around the guiding structure (Bykanov Fig. 2 demonstrates a guide at the outlet of (232). This appears to be the claimed structure since it guides a gas flow). It would have been obvious to one of ordinary skill in the art before the time of filing to add the multi-channel guide of Bykanov to the above modified invention since this would collect debris and prevent it from affecting other components (Bykanov 15:41-45).

Regarding Claim 7:
The modified invention of claim 1 teaches the radiation source according to claim 1, comprising a showerhead disposed along at least a portion of the inner wall (The instant specification describes a “showerhead” as a plurality of nozzles. Kuritsyn Fig. 8 (118) demonstrates a plurality of nozzles. Therefore, Kuritsyn teaches a showerhead of nozzles (118)) the showerhead including a plurality of nozzles configured to introduce gas into the chamber (Kuritsyn Fig. 8 (118)), 
the showerhead having at least one inlet configured to supply the gas into the showerhead (Kuritsyn Fig. 8 demonstrates this feature between (116) and (114)); and 
one or more exhausts configured to remove gas introduced into the chamber, the one or more exhausts being oriented along at least a portion of the inner wall so that the gas is caused to flow away from the collector (Bykanov Fig. 2 (216a, b)).

Regarding Claim 8:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein the exhaust is disposed along the inner wall at an azimuthally asymmetric position and configured to exhaust gas from the chamber (Bykanov Fig. 2 (224) is at an azimuthally asymmetric position and configured to exhaust gas from the chamber).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add exhaust pump (224) of Bykanov to the above modified invention. One would have been motivated to do so since this would allow one to control gas densities, pressure gradients, and flow rates in specific areas of the chamber (Bykanov 17:6-11).

Regarding Claim 9:
The modified invention of claim 1 teaches the radiation source according to claim 1, wherein the radiation is extreme ultraviolet (EUV) radiation (Kuritsyn claim 20).

Regarding Claim 10:
The modified invention of claim 1 teaches a radiation system comprising: 
a laser (Kuritsyn abstract); and 
the radiation source according to claim 1 (see above). 

Regarding Claim 11:
The modified invention of claim 1 teaches a lithographic system comprising a lithographic apparatus arranged to project a pattern from a patterning device onto a substrate (Kuritsyn Fig. 11), and 
the radiation source according to claim 1 (see above) arranged to provide at least some of the radiation to the lithographic apparatus (Kuritsyn para 40). 

Regarding Claim 12:
Kuritsyn teaches a method comprising: 
collecting, using a collector (Fig. 8 (106)), radiation emitted at a material target region (Fig. 8 (102)) in a chamber of a radiation source (Fig. 8 (110)) and directing the collected radiation as a beam of the collected radiation to an intermediate focus region in the radiation source (As demonstrated by Fig. 8 (106)); 
directing a second gas flow in a direction substantially perpendicular or tilted under an angle to a direction substantially opposite to a propagation direction of the radiation using one or more openings  (Fig. 8 (118) provides a gas flow that is at an angle with respect to the propagation direction of radiation, and thus also tilted under an angle to a direction substantially opposite to a propagation direction of the radiation beam).
However, Kuritsyn fails to teach 
directing a first gas flow from the intermediate focus region towards the material target region or a plasma formation region in the chamber of the radiation source, using one or more openings arranged to direct the first gas flow in a direction substantially opposite to a propagation direction of the radiation beam in the chamber; 
that the first and second gas flows interact, and
removing from the chamber, via an exhaust, gas supplied into the chamber by the first and/or second gas flows. 
Bykanov teaches an EUV radiation method (abstract) including a debris mitigation technique, said debris mitigation technique comprising  
directing a first gas flow from the intermediate focus region towards the material target region or a plasma formation region in the chamber of the radiation source (Fig. 2 (232)), using one or more openings ((232)) arranged to direct the first gas flow in a direction substantially opposite to a propagation direction of the radiation beam in the chamber (As shown in Fig. 2, 17:27-41); 
directing a second gas flow (Fig. 2 (222)) such that the first and second gas flows interact (the two gas flows are shown to interact in that the second flow moves downstream to be removed by pumps 216a and b, and the first flow moves upstream to be removed by the same pumps. That is, the two flows at least interact while being pumped.),and
removing from the chamber, via an exhaust, gas supplied into the chamber by the first and/or second gas flows (Fig. 2 (216a, b)).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add the above noted debris mitigation of Bykanov to Kuritsyn. One would have been motivated to do so since this would allow the system to provide preselected flows, temperatures, and gas conditions at the intermediate focus (Bykanov 17:23-27).

Regarding Claim 17:
The modified invention of claim 12 teaches the method according to claim 12, wherein the first gas flow is directed around a guiding structure in the chamber (Bykanov Fig. 2 demonstrates a guide at the outlet of (232). This appears to be the claimed structure since it guides a gas flow). It would have been obvious to one of ordinary skill in the art before the time of filing to add the multi-channel guide of Bykanov to the above modified invention since this would collect debris and prevent it from affecting other components (Bykanov 15:41-45). 

Regarding Claim 18:
The modified invention of claim 12 teaches the method according to claim 12, comprising: introducing gas into the chamber using a showerhead disposed along at least a portion of an inner wall of the chamber (The instant specification describes a “showerhead” as a plurality of nozzles. Kuritsyn Fig. 8 (118) demonstrates a plurality of nozzles. Therefore, Kuritsyn teaches a showerhead of nozzles (118)) the showerhead including a plurality of nozzles configured to introduce gas into the chamber (Kuritsyn Fig. 8 (118)), 
the showerhead including a plurality of nozzles configured to provide the gas into the chamber (Kuritsyn Fig. 8 (118)), 
wherein the showerhead has at least one inlet configured to supply the gas into the showerhead (Kuritsyn Fig. 8 demonstrates this feature between (116) and (114)); and 
removing gas introduced into the chamber using one or more outlets, the one or more outlets oriented along at least a portion of the inner wall so that the gas is caused to flow away from the collector (Bykanov Fig. 2 (216a, b) provide this removal pumping). 

Regarding Claim 19:
The modified invention of claim 12 teaches the method according to claim 12, wherein the exhaust is disposed along the inner wall at an azimuthally asymmetric position and configured to exhaust gas from the chamber (Bykanov Fig. 2 (224) is at an azimuthally asymmetric position and configured to exhaust gas from the chamber).
It would have been obvious to one of ordinary skill in the art before the effective time of filing to add exhaust pump (224) of Bykanov to the above modified invention. One would have been motivated to do so since this would allow one to control gas densities, pressure gradients, and flow rates in specific areas of the chamber (Bykanov 17:6-11).

Regarding Claim 20:
The modified invention of claim [12] teaches a device manufacturing method comprising: 
providing at least some of the radiation of claim [12] to a lithographic apparatus (Kuritsyn Fig. 11); and 
projecting, in the lithographic apparatus, a pattern from a patterning device onto a substrate (Kuritsyn para 40).
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0306115 A1 [Kuritsyn] in view of US 7,812,329 B2 [Bykanov] as applied above, and further in view of US 2016/0252821 A1 [De Jong]

Regarding Claim 2:
The modified invention of claim 1 teaches the radiation source according to claim 1, but fails to teach that the second gas supply system comprises a pair of counter gas flow jets. 
De Jong teaches an EUV system (abstract) including a pair of counter gas flow jets (para 153, Fig. 13 (66)) that flow in a direction tilted under an angle to the propagation direction of the first gas flow (as shown in Fig. 13, wherein the propagation direction is away from the collector). It would have been obvious to one of ordinary skill int eh art before the effective time of filing to add the gas jets of De Jong to the second flow of the above modified invention. One would have been motivated to do so since this would direct fuel droplet and debris to the correct locations (De Jong para 153).

Regarding Claim 13:
The modified invention of claim 12 teaches the method according to claim 12, but fails to teach that the second gas flow involves a pair of counter gas flow jets.
De Jong teaches an EUV system (abstract) including a pair of counter gas flow jets (para 153, Fig. 13 (66)) that flow in a direction tilted under an angle to the propagation direction of the first gas flow (as shown in Fig. 13, wherein the propagation direction is away from the collector). It would have been obvious to one of ordinary skill int eh art before the effective time of filing to add the gas jets of De Jong to the second flow of the above modified invention. One would have been motivated to do so since this would direct fuel droplet and debris to the correct locations (De Jong para 153).
Allowable Subject Matter
Claims 3-5 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Drawings
The drawings were received on 1/22/21.  These drawings are accepted.


Response to Arguments
The previously held objections to the drawings are withdrawn in light of applicant’s replacement drawings.
Except where maintained or noted above, the indefiniteness rejections of the action of 4/29/22 are withdrawn.
The applicant argues that the art of record fails to teach that the first and second gas flows interact. This is not persuasive. Bykanov demonstrates that said gas flows at least interact while being pumped out of the chamber.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/Primary Examiner, Art Unit 2881